[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO STRIKE (#114)
1) Answer — Denied. A motion to strike is not the proper vehicle for attacking an answer which fails to satisfy the pleading requirements of Practice Book § 10-26 through § 10-48.
2) Special Defenses — Granted. The remedy provided by General Statutes § 49-31f through § 49-31i formerly (P.A. 93-414) does not constitute a special defense to a foreclosure action but rather a means by which the mortgage debt may be restructured.
3) Counterclaim — Granted. Under P. B. § 10-10(a) counterclaim must "arise out of the transaction . . . which is the subject of the plaintiff's complaint". The counterclaim in this case alleges acts which are claimed to have occurred after the making of the mortgage.
THE COURT,
Mottolese, Judge